699 S.E.2d 638 (2010)
STATE of North Carolina
v.
Rodney Marcell JONES.
No. 90P10.
Supreme Court of North Carolina.
June 16, 2010.
Rodney Marcell Jones, pro se.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 26th of February 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Catawba County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 16th of June 2010."